Citation Nr: 0305786	
Decision Date: 03/27/03    Archive Date: 04/08/03

DOCKET NO.  99-06 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, both lower extremities (claimed as nerve 
condition of both legs).

2.  Entitlement to service connection for hypertension 
(claimed as high blood pressure).

3.  Entitlement to (a) an initial rating in excess of 20 
percent for a service-connected back disability (old 
compression fracture of L1 with degenerative arthritis of the 
lumbar spine), effective from March 14, 1996; (b) a rating in 
excess of 30 percent for the back disability, effective from 
March 24, 1999; and (c) a rating in excess of 40 percent for 
the back disability, effective from November 29, 1999.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from November 1998, August 1999, September 1999, and 
July 2002 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  In the 
November 1998 rating decision, the RO granted service 
connection for a back disability, specifically, old 
compression fracture of L1 with degenerative arthritis of the 
lumbar spine, and assigned a 20 percent disability rating for 
the disorder, effective from March 14, 1996, the date of 
receipt of the veteran's claim for service connection for the 
back disability.  The veteran appealed the 20 percent initial 
rating to the Board, alleging that a higher rating should 
have been assigned.

In the August 1999 rating decision, the RO assigned a 30 
percent rating for the back disability, effective from March 
24, 1999, and in the July 2002 rating decision, the RO 
assigned a 40 percent rating, effective from November 29, 
1999.
By increasing the rating for the back disability in this 
incremental fashion, the RO essentially has assigned 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999) (noting that, where the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings could be assigned for 
separate periods of time based on facts found).  Moreover, an 
appeal of an initial rating is similar to a claim for an 
increased rating in that, in such cases, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).  Given this principle, the Board's 
jurisdiction, arising from the veteran's appeal of the 
initial rating in this case, extends to the subsequent 
assignment of "staged" ratings for the back disability for 
separate periods of time, as the Board has indicated by its 
characterization of Issue 3 on the cover page of this 
decision.  

In the September 1999 rating decision, the RO denied claims 
for service connection for peripheral neuropathy, both lower 
extremities, and for hypertension, and the veteran also 
appealed the decisions on those claims to the Board.

A hearing was held on October 29, 1999, in Waco, Texas, 
before Mary M. Sabulsky, a member of the Board who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) and who is rendering the determination 
in this case.  Another hearing was held on November 14, 2002, 
by means of video conferencing equipment, again before Ms. 
Sabulsky, who was sitting in Washington, DC, with the 
appellant in Waco, Texas.  38 U.S.C.A. § 7107(c), (e)(2) 
(West 2002).


FINDINGS OF FACT

1.  Service medical records show no complaints or findings 
relevant to peripheral neuropathy of the lower extremities.

2.  Sensorimotor peripheral neuropathy was first shown by a 
January 1997 VA report of electrodiagnostic testing.

3.  Peripheral neuropathy did not have its onset in active 
service.

4.  Medical evidence reflects that peripheral neuropathy is 
not likely due to the service-connected compression fracture 
of L1 with degenerative arthritis of the lumbar spine in this 
case.

5.  Service medical records show no diagnosis of hypertension 
in service; blood pressure readings taken in service were 
normal.

6.  There is no evidence of hypertension in the year 
following discharge from service.

7.  The earliest evidence of hypertension is dated in 1980 
with a 2-3 year history of the existence of the disease prior 
to 1980.

8.  Hypertension was not caused by the service-connected back 
disability in this case.

9.  Back pain may result in transient, temporary, elevation 
of blood pressure but medical evidence does not show a 
permanent worsening or aggravation of hypertension 
proximately due to back pain.

10.  Service-connected compression fracture of L1 with 
degenerative arthritis of the lumbar spine has been 
manifested by severe limitation of motion of the lumbar spine 
and a demonstrable deformity of the L1 vertebral body from 
the time contemporaneous with the award of service connection 
for that disability on March 14, 1996.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the lower extremities (claimed 
as nerve condition of both legs) was not incurred in active 
service and is not the proximate result of the 
service-connected back disability in this case (old 
compression fracture of L1 with degenerative arthritis of the 
lumbar spine).  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303, 3.304, 3.310(a) (2002).

2.  Hypertension (claimed as high blood pressure) was not 
incurred in active service and is not the proximate result of 
the service-connected back disability in this case (old 
compression fracture of L1 with degenerative arthritis of the 
lumbar spine).  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303, 3.304, 3.310(a) (2002).

3.  The criteria for an initial rating of 50 percent (40 
percent for severe limitation of motion of the lumbar spine 
under Diagnostic Code 5292 and an added 10 percent for a 
demonstrable vertebral deformity of L1 under Diagnostic Code 
5285) for service-connected compression fracture of L1 with 
degenerative arthritis of the lumbar spine have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5285, 5292 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

While this case was being developed at the RO, the Veterans 
Claims Assistance Act of 2000 (VCAA) was enacted in November 
2000, which emphasized VA's obligation to notify claimants 
what information or evidence is needed in order for a claim 
to be substantiated and which affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  The law applies to all claims filed on or after 
the date of its enactment or, as in this case, filed before 
the date of enactment and not yet subject to a final decision 
as of that date because of an appeal filed which abated the 
finality of the decision appealed.  38 U.S.C.A. § 5107, Note 
(West 2002).  VA has promulgated regulations implementing the 
VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  These regulations, likewise, apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by VA 
as of that date, except with regard to applications to reopen 
previously denied claims.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).

VA's duties under the VCAA have been fulfilled in this case.  
VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In this case, the RO specifically notified the 
veteran in an August 2001 letter what the evidence must show 
to establish entitlement to service connection.  Specifically 
with regard to evidence and information necessary to 
substantiate his claims, the RO informed the veteran that he 
should provide identifying information, such as names and 
addresses, about treatment records, if any, for the 
conditions for which he was claiming VA compensation so that 
the RO could obtain them for him.  The RO told him that VA 
would bear the burden of getting any such records which were 
adequately identified, and the RO specifically notified the 
veteran that it had already requested records from the VA 
outpatient clinic in Lufkin, Texas, where the veteran had 
previously stated he had been treated.

Concerning the appeal of the initial rating for the back 
disability, the RO notified the veteran of the criteria for a 
higher disability rating in the March 1999 statement of the 
case.  The RO also provided the veteran with notice of the 
VCAA implementing regulations in the July 2002 supplemental 
statement of the case.  All evidence and records identified 
by the veteran as relevant to his claims have been obtained 
for review in this case, and neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for an 
equitable disposition of this appeal.  Finally, the veteran 
has been afforded VA medical examinations to determine 
whether the degree of disability resulting from the 
service-connected back disorder met the rating criteria for a 
higher rating, and VA has obtained medical opinions regarding 
the issues involved in the claims for service connection.  He 
has also been afforded an opportunity to present evidence and 
argument in support of his claims at the November 2002 
hearing before the Board.  Accordingly, the Board concludes 
that, with respect to the claims on appeal in this case, all 
possible development has been conducted and all notification 
provided.

Claims For Service Connection

Service connection may be established for a disability on a 
direct basis where a current disability exists and that 
disability is the result of a disease or injury incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  
Service connection for certain diseases, such as 
hypertension, may be also be established on a presumptive 
basis by showing that such a disease manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  In such cases, the disease is 
presumed under the law to have had its onset in service even 
though there is no evidence of such disease during the period 
of service.  38 C.F.R. § 3.307(a).

In addition, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.

Peripheral neuropathy, both lower extremities (claimed as 
nerve condition of both legs)

In February 1999, the RO received a Medical Record - 
Consultation Sheet, dated in January 1997, from the veteran 
on which he had written:  "Please include the report from 
VAMC, Houston, Texas, to support my claim of and for 
service-connected conditions as previously mentioned."  The 
medical record showed the results of electrodiagnostic 
testing which were abnormal.  These results included evidence 
of sensorimotor peripheral neuropathy in both the upper and 
lower extremities and had been conducted in connection with 
complaints of hand numbness to rule out carpel tunnel 
syndrome.  Although the veteran had recently initiated an 
appeal of an initial rating assigned for a service-connected 
back condition, there was no other indication in the file 
that the veteran had made any other claim.  Therefore, the RO 
called the veteran in March 1999 to clarify what it was he 
was claiming service connection for.  The March 1999 VA Form 
119, Report of Contact, shows that the veteran was claiming 
that the nerves in both his legs were causing him problems, 
and he stated that he did not know the diagnosis.

In April 1999, the RO received a letter, dated in April 1999, 
from S.K., M.D., of the VA outpatient clinic in Lufkin, 
Texas, who stated that the veteran provided a history of 
having injured his back in service and that, over the years, 
the veteran's back pain had worsened to the point that it now 
radiated into the posterior aspects of his legs in a burning 
fashion.  Dr. K. further stated that the veteran's legs had 
become so weak that he could not stand for any length of time 
or even walk across a room without experiencing severe pain 
and weakness.  Physical examination revealed that the 
veteran's legs were diffusely weak and he ambulated slowly 
and unsteadily with the use of a cane.  The doctor's 
impression was that the veteran suffered from disabling back 
and leg pain associated with radiographic abnormalities 
consistent with the reported trauma history. 

In May 1999, the RO received medical reports from the Houston 
VAMC and the Lufkin Outpatient Clinic.  The records included 
a March 1999 Progress Note by Dr. K. in which essentially the 
same findings were recorded as were reported in the April 
1999 letter.  The assessment included idiopathic peripheral 
neuropathy.  The term "idiopathic" indicated that the 
peripheral neuropathy was of unknown causation.  Dorland's 
Illustrated Medical Dictionary 817 (28th ed. 1994).  

In August 1999, the RO denied the veteran's claim for service 
connection for peripheral neuropathy, both lower extremities, 
and in September 1999, the veteran submitted a notice of 
disagreement along with an examination report, dated in 
August 1999, from a private physician, F.I.N., M.D.  Dr. N. 
noted that the veteran reported that his primary limitations 
have been due to "weakness in his legs" and that he was 
unable to walk more than short distances.  Dr. N.'s 
impression was that the veteran's lower extremity weakness 
was likely due to degenerative disc disease in the lumbar 
spine with nerve impingement.

In November 1999, the RO sought a medical opinion as to 
whether it was as likely as not that the veteran's lower 
extremity disorder was etiologically related to his 
service-connected back disability.  Service connection was in 
effect for old compression fracture of L1 with degenerative 
arthritis of the lumbar spine. 

A November 1999 VA x-ray report reflected compression changes 
of the 1st and 2nd lumbar vertebral bodies with generalized 
osteoporosis of the bony structures.  There was severe 
narrowing of the L5-S1 disc space and spondylosis of the 
vertebrae.  On a November 1999 VA Peripheral Nerves 
examination, the examiner recorded the veteran's history of 
burning, weakness, and trembling in his lower extremities.  
Examination of the lower extremities revealed some muscle 
weakness and vibratory sensation which was essentially 
absent.  There was diminished ability to distinguish touch 
from sharp sensations from the upper thighs to the feet.  The 
examiner's impression was that the veteran's primary 
limitation was that of his lower extremity weakness which was 
largely due to degenerative disc disease in the lumbar spine 
with nerve impingement.  The diagnosis was polyneuropathy of 
both lower extremities.  The examiner's opinion was that it 
was not at least as likely as not that the current lower 
extremity disorder was related to the veteran's 
service-connected lumbar spine disorder because the record 
failed to reveal the current lower extremity symptoms for 
decades after the back injury sustained in service.  The main 
diagnosis was polyneuropathy and lumbar spondylosis.

A December 1999 report of Nerve Conduction Studies and 
Electromyography (EMG) reflected that the nerve conduction 
and EMG findings were most consistent with generalized 
peripheral neuropathy.  The examiner commented that the 
findings were nonspecific, and therefore clinical correlation 
was recommended.

In July 2000, the RO received a letter, dated in June 2000, 
from Dr. K. who stated in pertinent part that the veteran's 
back and leg problems had worsened and that he suffered from 
progressively severe degenerative disease of the lumbosacral 
spine complicated by severe and progressive peripheral 
neuropathy and post stroke deficits. 

On an October 2001 VA Spine examination report, the examiner 
outlined the detailed medical history of the veteran's case, 
beginning with the service medical records and continuing 
through the years, based on the all the pertinent medical 
evidence in the claims file.  Although service connection had 
been granted for an old compression fracture of L1 with 
degenerative arthritis of the lumbar spine, the October 2001 
examiner noted that the service medical records did not 
reflect a compression fracture in service.  (The Board notes 
that the RO established service connection in November 1998 
for compression fracture of L1 with degenerative arthritis of 
the lumbar spine based on a 1997 VA x-ray and examination 
reports showing the old fracture, the service medical records 
showing that veteran had been placed in a cast for several 
weeks in service due to a back disability, and the veteran's 
statements that he had sustained a fractured vertebra in 
service, notwithstanding no findings of a fracture in service 
as shown by the service medical records.)  Rather, the doctor 
noted that the veteran was hospitalized in service for a 
gunshot wound to the forearm and developed back pain for 
which he was evaluated by Orthopedic Services.  He was put in 
a body cast for a little more than a month and was given a 
diagnosis of sprain, lumbosacral, moderate.  An x-ray 
completed at that time showed no evidence that a fracture 
occurred with the injury sustained in 1944.  The x-ray did 
reflect that the posterior pedicles and facets, with the 
exception of the ununited epiphysis of the lower pedicle at 
L3, were normal and symmetrical.  Review of the Orthopedic 
note showed no evidence of a fracture.  On evaluation for 
compensation purposes in 1950, an x-ray of the lumbar spine 
did not demonstrate a fracture.  On an x-ray conducted in 
September 1997, there was evidence of an old compression 
fracture of L1 and degenerative arthritis of the lumbar 
spine. 

On examination, the October 2001 VA physician was unable to 
elicit deep tendon reflexes of the lower extremities, and 
there was diminished perception of vibratory stimuli in the 
bilateral lower extremities.  There was diminished perception 
to tactile stimuli on the plantar aspect of the right foot, 
although perception was intact on the dorsal aspect.  The 
veteran was unable to perceive tactile stimuli to both the 
plantar and dorsal aspects of the left foot.  The examiner 
noted that the claims file contained EMG and nerve conduction 
study reports from 1999, the conclusion of which was 
generalized peripheral neuropathy.  The first diagnosis 
rendered by the examiner was history of lumbosacral strain 
during military service without evidence of fracture, 
developmental finding of ununited epiphysis of the lower 
pedicle at L3 during military service.  Concerning this 
diagnosis, the examiner noted that the neuropathy that was 
present and noted on the EMG and nerve conduction tests in 
the claims file was most likely not related to the 
service-connected lower back condition in that the veteran's 
current condition was generalized and not localized to 
specifically the lower back nerve intervention area.  The 
second diagnosis rendered by the examiner was lumbar 
compression changes, spondylosis, and osteoporosis.  The 
examiner noted that the veteran's primary care provider 
reported that thoracic and lumbar spine series were completed 
in August 2001 which demonstrated degenerative arthritis at 
L5, S1 with osteophytes, compression fracture of L1 and L2, 
and osteoporosis.

Based upon the medical evidence above, the Board finds that 
peripheral neuropathy of both lower extremities (claimed as 
nerve condition of both legs) is not the result of the 
service-connected back disability, did not have its onset in 
service, and is not otherwise the result of an injury or 
disease incurred in service.  Concerning this, the Board 
notes that the service medical records contain no findings 
indicative of peripheral neuropathy of the lower extremities, 
and the November 1999 VA examiner noted, based on review of 
the medical evidence of record, that these symptoms first 
started decades after service.  Accordingly, the Board 
concludes that that the evidence preponderates against a 
claim for service connection for peripheral neuropathy on a 
direct basis - i.e., as having had its onset in service or 
otherwise being the result of a disease or injury in service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

Moreover, there is no medical evidence that the symptoms that 
the veteran experiences in the lower extremities are the 
proximate result of his service-connected back disability.  
To the contrary, two examiners - the November 1999 examiner 
and the October 2001 examiner - have rendered their medical 
opinions in this case that such a relationship between the 
peripheral neuropathy of the lower extremities and the 
service-connected low back disorder is not likely.  Although 
examiners, such as Dr. N. and the November 1999 VA examiner 
have attributed the peripheral neuropathy to degenerative 
disc disease, degenerative disc disease at L5, S1 is shown by 
the medical evidence of record to be a separately diagnosed 
condition, affecting separate vertebrae, from the 
service-connected compression fracture of L1 with 
degenerative arthritis.  Thus, the Board concludes that the 
evidence preponderates against the claim for service 
connection for peripheral neuropathy of both lower 
extremities on a direct basis or as proximately the result of 
the service-connected compression fracture of L1 with 
degenerative arthritis.  Accordingly, the Board concludes 
that the claim for service connection must be denied.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).

Hypertension (claimed as high blood pressure)

Hypertension is high arterial blood pressure.  Dorland's 
Illustrated Medical Dictionary 801 (28th ed. 1994).  Various 
criteria for its threshold have been suggested, ranging from 
140 systolic (the top or first number of the blood pressure 
reading, e.g., "140"/90) and 90 diastolic (the bottom or 
second number, e.g., 140/"90") to as high as 200 systolic 
and 110 diastolic.  Id.  For VA rating purposes, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic 
Code 7101.

There is medical evidence in the claims file showing that the 
veteran currently has hypertension, and this matter is not in 
dispute in this case.  There is no evidence of hypertension 
in service, and the veteran does not contend that the disease 
began in service.  Service medical records include blood 
pressure readings taken in March 1945 of 116/70 and on the 
separation examination in February 1946 of 126/78.  These 
readings are well below the diagnostic range for 
hypertension.  There is no other evidence relevant to blood 
pressure or hypertension in service.  The earliest medical 
evidence of hypertension consists of VA outpatient records 
showing treatment for the disease in the early 1980s.  One of 
these records, dated in August 1980, shows a history of 
hypertension for two to three years.  Based on this evidence, 
the Board concludes that hypertension did not have its onset 
in service, but rather began decades after service.  
Accordingly, hypertension was not incurred in service, and 
service connection on a direct basis must be denied.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, 3.304.  Moreover, 
there is no evidence in this case, and the veteran does not 
contend, that hypertension manifested itself to a degree of 
10 percent or more within the year following separation from 
service.  Therefore, hypertension may not be presumed to have 
had its onset in service, and service connection for 
hypertension on a presumptive basis must also be denied.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

The veteran contends that hypertension is the result of his 
service-connected back condition.  Thus, he seeks service 
connection on a secondary basis under section 3.310(a) for 
hypertension as proximately due to or the result of the 
service-connected back condition.  Evidence relevant to this 
claim includes an April 1999 letter from Dr. K., a VA 
physician, who stated generally that "chronic pain and 
disability complicate the management of his 
hypertension . . . ."  It also includes the opinion of an 
October 2001 VA examiner who stated, "It is unlikely that 
the veteran's hypertension is due to his service-connected 
low back condition" and who added, "Physiologically, it is 
very normal for anyone who experiences pain or stress to have 
a transient elevation of their blood pressure.  It is likely 
that when the veteran experiences acute pain episodes such as 
the situations he describes when traveling to a clinic 
appointment, that due to increased back pain he does 
experience a transient elevation of his blood pressure."

In another letter dated in December 2002 from Dr. K., she 
stated, "It is very likely that chronic pain raises his 
blood pressure readings, both directly and indirectly due to 
disturbed sleep quality."  Finally, a statement submitted by 
a private physician, F.I.N., M.D., provided as follows:

Recently I was asked if his hypertension 
could in any way be caused from his 
chronic back pain.  In all likelihood, 
[the veteran] has what we term 
"essential" hypertension which is not 
secondary to an underlying cause.  
However, pain is certainly one of the 
factors which can cause somebody's blood 
pressure to be elevated.  In that 
respect, his back pain may be 
contributing somewhat to his blood 
pressure elevation but is likely not 
actually the cause of his hypertension."

The Board notes that all the medical evidence in this case 
which addresses the question is consistent in declaring that 
the service-connected back condition is not the cause of the 
veteran's hypertension.  Accordingly, the Board concludes 
that the evidence preponderates against the claim for service 
connection for hypertension on a secondary basis under 
section 3.310(a) as having been caused by the 
service-connected back condition.  38 C.F.R. § 3.310(a).  The 
remaining question, therefore, is whether the 
service-connected back disability aggravates the 
nonservice-connected hypertension such that the veteran may 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen, 7 Vet. App. at 448.

Concerning the latter issue, the Board notes that the medical 
opinions of record indicate that back pain may cause 
transient elevations in blood pressure.  Moreover, the 
October 2001 VA examiner indicated that such transient 
elevations are physiological reactions which may occur in 
anyone due to stress and pain and not just occurring in those 
with hypertension.  For the following reasons, the Board 
concludes that such transient elevations in blood pressure 
readings do not constitute "aggravation" of the 
non-service-connected hypertension for the purposes of 
secondary service connection under 38 C.F.R. § 3.310(a) as 
interpreted by the United States Court of Appeals for 
Veterans Claims (Court) in Allen.

First, the Court has held that temporary or intermittent 
flare-ups of symptoms of a preexisting condition during 
service are not considered "aggravation" for the purposes 
of section 1153 for determinations of service connection 
based on aggravation of the preexisting condition.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  (Sections 1110 and 
1131 of the statute provide that VA compensation may be paid 
for disability resulting from personal injury suffered or 
disease contracted in line of duty or for aggravation of a 
preexisting injury suffered or disease in line of duty.  
Section 1153 of the law, and the implementing regulation 
under 38 C.F.R. § 3.306, define "aggravation".)  The Board 
concludes that no lesser standard than that articulated by 
the Court in Hunt should be applied for the purpose of 
determining whether service connection may be established for 
an additional increment of disability of a 
non-service-connected condition resulting proximately from 
aggravation by a service-connected condition under 38 C.F.R. 
§ 3.310(a) as interpreted by the Court in Allen.  To apply a 
lesser standard for claims brought under 38 C.F.R. § 3.310(a) 
- that is, to define "aggravation" differently for the 
purposes of section 3.310(a) from the definition applied for 
the purposes of section 3.306 of VA regulations -- may result 
in disparate treatment of veterans by VA with no basis in the 
law for such disparate treatment.

For example, a veteran who entered service with preexisting 
degenerative arthritis of the right knee and experienced 
intermittent pain and swelling in that knee during the rigors 
of military service, but without evidence of any permanent 
increase in the arthritis of the right knee, would not be 
entitled to service connection for the temporary flare-ups of 
disability of the right knee based on aggravation of the 
right knee in service under 38 C.F.R. § 3.306 as interpreted 
by the Court's holding in Hunt.  However, a veteran who 
claimed that his service-connected right knee disability 
caused him to put more pressure on his left knee, which was 
afflicted with non-service-connected degenerative arthritis, 
with resultant intermittent pain and swelling of the left 
knee might be able to establish service connection on a 
secondary basis under 38 C.F.R. § 3.310(a) for the temporary 
flare-ups of disability of the left knee and be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the "aggravation" of the left 
knee disability if the Court's holding in Hunt were not 
applied to claims for secondary service connection under 
section 3.310(a) as interpreted by the Court's holding in 
Allen.

Second, the Court's holding in Hunt concerning 
"aggravation" under section 1153 should be applied to 
"Allen" aggravation claims brought under section 3.310(a) 
as well because the Court itself recognized in Allen that the 
concept of disability resulting from "aggravation" was 
essentially the same for both purposes.  The Court implicitly 
recognized this similarity when it indicated that a 
regulation, 38 C.F.R. § 3.322, instructing adjudicators "in 
compensating for aggravation of a preservice disability by 
active service", was equally applicable in compensating for 
disability resulting from aggravation of a 
non-service-connected by a service-connected disability.  
Allen, 7 Vet. App. at 448.  Citing to section 3.322, the 
Court held that, under section 3.310(a), "when aggravation 
of a veteran's non-service-connected condition is proximately 
due to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation."  Allen, 
7 Vet. App. at 448 (citing to 38 C.F.R. § 3.322 for the 
proposition that "in compensating for aggravation of 
preservice disability by active service, it 'is necessary to 
deduct from the present evaluation the degree, if 
ascertainable, of the disability existing at the time of 
entrance into active service, in terms of the rating 
schedule . . . .'").  Accordingly, the Court's holding in 
Hunt should be applied to claims based on aggravation under 
the interpretation of 3.310(a) in Allen.

Having concluded that the Court's holding in Hunt concerning 
aggravation applies in this case, the Board notes that the 
medical evidence here also indicates that the elevations in 
blood pressure readings, which the veteran likely experiences 
when experiencing back pain, are temporary, intermittent 
elevations in blood pressure with no evidence of a permanent 
worsening of the disease of hypertension.  Concerning this, 
the Board notes that the October 2001 VA examiner described 
the elevations in blood pressure readings as "transient".  
In addition, the VA examiner indicated that such transient 
elevations are normal physiological reactions to pain or 
stress which may occur in anyone, not just those with 
hypertension.  Thus, this medical evidence indicates that 
such elevations in blood pressure represent a normal 
physiological reaction rather than a manifestation or symptom 
of the disease of hypertension.  However, even assuming such 
transient elevations in blood pressure are symptoms of the 
hypertension, they are transient, intermittent flare-ups 
caused by the back pain, without evidence of any permanent 
worsening of the underlying disease of hypertension.  
Accordingly, the Board concludes that such transient flare-
ups do not constitute "aggravation" of the 
non-service-connected hypertension by the service-connected 
back pain, and the evidence preponderates against the claim 
for service connection for hypertension on a secondary basis 
under section 3.310(a) based a degree of disability resulting 
from aggravation.  Allen, 7 Vet. App. at 448; Hunt, 1 Vet. 
App. at 297.

Ratings For Service-Connected Old Compression Fracture Of L1
With Degenerative Arthritis Of The Lumbar Spine

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown -- that the present level 
of the veteran's disability is the primary concern in an 
claim for an increased rating and that past medical reports 
should not be given precedence over current medical findings 
-- does not apply to the assignment of an initial rating for 
a disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

The veteran's service-connected old compression fracture of 
L1 with degenerative arthritis of the lumbar spine is 
evaluated in the rating schedule under Diagnostic Code 
5003-5292, the first code number representing the disease 
involved, degenerative arthritis, and the second number 
representing the residual condition, limitation of motion of 
the lumbar spine.  38 C.F.R. §§ 4.27, 4.71a, Diagnostic Codes 
5003, 5292.  The rating criteria under Diagnostic Code 5292 
provide a 10 percent rating for slight limitation of motion; 
a 20 percent rating for moderate limitation of motion; and a 
40 percent rating for severe limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  In addition, it is clear from 
the rating decisions issued in this case, that the RO also 
appropriately considered the criteria under Diagnostic Code 
5285 for evaluating residuals of a fractured vertebra.  These 
criteria provide ratings of 100 percent and 60 percent for 
fractures with cord involvement and without cord involvement 
but with abnormal mobility requiring a neck brace, 
respectively, which are not applicable to the back disability 
in this case because no spinal cord involvement with the 
veteran's fracture is shown in this case and the fracture 
does not require a neck brace.  A note under this criteria 
provides, however, "In other cases rate in accordance with 
definite limited motion or muscle spasm, adding 10 percent 
for demonstrable deformity of vertebral body."  38 C.F.R. 
§ 4.71a, Diagnostic Code 5285.  Therefore, in reviewing the 
ratings assigned in this case, the Board will consider not 
only whether a higher rating may be assigned based on 
limitation of motion of the lumbar spine but also whether a 
higher rating may be assigned by adding 10 percent for 
demonstrable deformity of vertebral body.

Ratings in excess of 20 percent effective from March 14, 
1996; in excess of 30 percent effective from March 24, 1999; 
and in excess of 40 percent effective from November 29, 1999

In order to determine the initial rating for the 
service-connected back disability, the Board must focus 
primarily on evidence contemporaneous with the veteran's 
claim for service connection for that disorder rather than on 
old records far removed from the date of claim in time.  See 
Fenderson, 12 Vet. App. at 126.  This is so because VA 
disability compensation is awarded for the present or current 
level of disability shown and not a level of disability 
experienced in the past.  38 U.S.C.A. § 1110, 1131; see 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that 
Secretary's and Court's interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed).  Thus, old medical records, 
such as the service medical records and other records in the 
claims file dated in the early 1980s in this case, are less 
probative of the level of disability existing at the time 
that the veteran filed his claim for service connection for 
the back condition, which in this case was March 14, 1996, 
than are records dated closer in time to that claim.

In a November 1998 rating decision, the RO granted service 
connection for compression fracture of L1 with degenerative 
arthritis of the lumbar spine and granted a 20 percent 
initial rating for that disability, effective the date of the 
veteran's claim, March 14, 1996.  The RO stated that "[a]n 
evaluation of 20 percent is granted for moderate limitation 
of motion of the lumbar spine, or demonstrable deformity of a 
vertebral body from fracture with slight limitation of 
motion."  At that time, the evidence of record included the 
service medical records, treatment records from the early 
1980s, and a September 1997 examination report, the latter of 
which was the only contemporaneous item of evidence relevant 
to the rating criteria under Diagnostic Code 5292 for 
limitation of motion.  This report reflected range of motion 
testing of the spine.  Specifically, the examiner noted that 
lumbar flexion was to 20 degrees; lumbar extension, to 8 
degrees; left lateral bending, to 8 degrees; and right 
lateral bending, to 7 degrees.  Although the examiner noted 
that x-ray studies had been ordered, no x-ray report was 
associated with the claims file at the time that the RO 
rendered its decision in November 1998.  Therefore, the RO 
apparently assigned the 20 percent rating based on a 
"moderate" limitation of motion under Diagnostic Code 5292, 
rather than based on a 10 percent rating for "slight" 
limitation of motion with an added 10 percent rating for 
demonstrable deformity of a vertebral body as shown by x-ray 
evidence under Diagnostic Code 5285.

In an August 1999 rating decision, the RO increased the 
veteran's rating to 30 percent, effective March 24, 1999.  
The evidence before the RO at that time included VA 
outpatient treatment records dated from March 24, 1997, to 
March 25, 1999, and a letter from Dr. K., a VA staff 
physician, dated in April 1999.  The RO concluded that a 30 
percent rating was warranted for moderate limitation of 
motion "with" demonstrable deformity of the lumbar spine.  
The evidence reviewed did not include any which addressed the 
veteran's range of motion in degrees, although in the April 
1999 letter Dr. K. stated that physical examination revealed 
fixed forward flexion of the thoracolumbar spine with 
"markedly" limited range of motion.  Included among the VA 
outpatient treatment records was an x-ray examination report, 
dated in July 1997, which showed demonstrable deformity of 
the service-connected fractured vertebra, L1.  Specifically, 
the radiologist noted, "marked L1 and moderate T11 vertebral 
body compression deformities [and] associated degenerative 
change compatible with old compression fractures."  Thus, it 
appears from the rating decision that the RO concluded that a 
10 percent rating should be added under Diagnostic Code 5285 
for this vertebral deformity to the 20 percent rating already 
assigned for moderate limitation of motion.  However, the 
Board notes that the RO assigned an effective date of March 
24, 1999, for this increase in rating rather than July 25, 
1997, the date of the VA x-ray report showing the vertebral 
deformity ("staged" rating based on facts found) or March 
14, 1996, the date of the award of service connection, even 
though the veteran had appealed the initial rating assigned 
by the November 1998 rating decision to the Board, thereby 
suspending or abating the finality of that decision.  See 
38 C.F.R. §§ 3.104, 3.156(b), 3.400(q)(1)(i).

In July 2002, the RO increased the veteran's rating to 40 
percent disabling, effective November 29, 1999.  The evidence 
added to the claims file since the last rating decision 
included an x-ray report, dated November 29, 1999; another 
letter, dated in June 2000, from Dr. K. in which she again 
described the range of motion of the veteran's lumbar spine 
as "markedly limited"; and two VA Spine examination 
reports, one dated in November 1999 in which, unfortunately, 
the examiner noted that range of motion testing of the lumbar 
spine was not done, and the other, dated in October 2001, 
which reflected findings that indicated that the range of 
motion of the spine in some areas was less limited than it 
was four years earlier in September 1997.  Specifically, the 
range of flexion in October 2001 was greater than in 1997 -- 
0 to 40 degrees, rather than limited to 20 degrees; extension 
was the same as in 1997 - to 8 degrees; and lateral bending 
was greater - on the left to 16 degrees and on the right to 
20 degrees.

The RO stated that the increased rating to 40 percent, 
effective from November 29, 1999, was based on the x-ray 
report dated November 29, 1999, which "shows compression 
changes of the 1st and 2nd lumbar vertebral bodies as well as 
severe narrowing of the L5-S1 disc space."  However, later 
in the decision, the RO stated that "[a]n evaluation of 40 
percent is granted for severe limitation of motion of the 
lumbar spine and functional loss due to pain."  A higher 
evaluation of 50 percent is not warranted unless there is 
severe limitation of motion with demonstrable deformity of a 
vertebral body from fracture."  Thus, it is not clear 
whether the RO granted the increased rating based on the 
vertebral deformity under Diagnostic Code 5285 or based on a 
finding of "severe" limitation of motion under Diagnostic 
Code 5292.  However, because the additional 10 percent rating 
for vertebral deformity had already been granted in the 
August 1999 rating decision, the Board concludes that the RO 
must have granted the increase under Diagnostic Code 5292 
based on a finding of "severe" limitation of motion, 
although this should have warranted a 50 percent rating with 
the 10 percent added for the demonstrable deformity.

Concerning the rating based on limitation of motion of the 
lumbar spine under Diagnostic Code 5292, the Board notes that 
the item of evidence closest in time to the veteran's March 
1996 claim which also addressed the rating criteria is the 
September 1997 VA Spine examination report.  Although an 
outpatient record dated in March 1997 pre-dates the 
examination report, the outpatient report showed only that 
the veteran complained of chronic low back pain but did not 
reflect range of motion testing of the lumbar spine.  Many 
times, as in this case, outpatient treatment records are 
comprised of brief progress notes for the purpose of 
treatment but do not address the criteria in the rating 
schedule in sufficient detail for rating purposes, as would a 
VA examination scheduled specifically for that purpose.

Although the September 1997 examiner did not state what 
normal ranges of motion were for flexion, extension, and 
lateral bending of spine -- thereby making it difficult for 
the Board to render a judgment as to whether the measurements 
on that examination report represented a "moderate" or 
"severe" limitation of motion of the spine -- as the Board 
noted above, the examination report of October 2001 reflected 
findings that indicated that the range of motion of the spine 
in some areas was less limited than it was four years 
earlier, and yet, in the rating decision of July 2002 in 
which the October 2001 examination findings were reviewed, 
the RO assigned a rating of 40 percent for a "severe" 
limitation of motion of the spine.  Although the RO also may 
have considered Dr. K's comments regarding the veteran's 
"markedly limited range of motion" in conjunction with the 
findings on the October 2001 examination in assigning the 40 
percent rating, the Board concludes that the results of range 
of motion testing indicated on the September 1997 examination 
report also reflected a degree of limitation of motion of the 
spine which, at a minimum, more nearly approximated a 
"severe" degree of limitation.  38 C.F.R. § 4.7.

Therefore, a 40 percent rating may granted based on the 
findings of limitation of motion on the September 1997 
report.  38 C.F.R. § 4.7, 4.71a, Diagnostic Code 5292.  
Because the September 1997 examination report is the earliest 
report -- subsequent to receipt of the veteran's claim for 
service connection for the back disorder on March 14, 1996 -- 
which addresses the rating criteria for the purposes of 
assigning an initial rating based on limitation of motion, 
the Board concludes that a 40 percent initial rating for 
"severe" limitation of motion is warranted in this case, 
effective March 14, 1996.  A "staged" rating is not 
appropriate because the September 1997 examination report 
does not reflect an "increase" in disability that occurred 
after the assignment of the initial rating but rather 
constitutes the earliest evidence on which the assignment of 
the initial rating may be based.  Moreover, subsequent 
reports do not reflect a greater limitation of motion than 
that reflected on the September 1997 report.  The Board also 
notes that a 40 percent initial rating is the highest rating 
provided by the rating schedule for limitation of motion of 
the lumbar spine, and it contemplates the "severe" 
limitation of motion of the lumbar spine shown by the medical 
evidence of record.  38 C.F.R. § 4.71a, Diagnostic Code 5292.

With regard to an added 10 percent rating for a demonstrable 
deformity of a vertebral body under Diagnostic Code 5285, the 
Board notes that such a deformity was shown as a result of 
the service-connected compression fracture of L1 by the July 
1997 VA x-ray report pertaining to the lumbar spine.  This 
report noted, "marked L1 and T11 vertebral body compression 
deformities associated with degenerative change compatible 
with old compression fractures."  As this report was the 
earliest item of x-ray evidence -- subsequent to receipt of 
the veteran's claim for service connection for the back 
disorder on March 14, 1996 -- which addressed the rating 
criteria for the purposes of assigning an additional 10 
percent rating for vertebral deformity under Diagnostic Code 
5285, the Board concludes that this added 10 percent rating 
should also be made effective as of March 14, 1996.  
38 C.F.R. § 4.71a, Diagnostic Code 5285.  Again, as was true 
with the findings pertaining to limitation of motion on the 
September 1997 VA examination, a "staged" rating based on 
the vertebral deformity is not appropriate because the July 
1997 x-ray report does not reflect findings of an 
"increase" in disability that occurred after the assignment 
of the initial rating but rather constitutes the earliest 
evidence on which the assignment of the initial rating may be 
based.  

Thus, for the reasons stated above, the Board finds that the 
service-connected compression fracture of L1 with 
degenerative arthritis of the lumbar spine has been 
manifested by severe limitation of motion of the lumbar spine 
and a demonstrable deformity of the L1 vertebral body from 
the time contemporaneous with the award of service connection 
for that disability on March 14, 1996, and an initial rating 
commensurate with that level of disability should be assigned 
effective March 14, 1996.  Accordingly, the Board concludes 
that the criteria for an initial rating of 50 percent (40 
percent for severe limitation of motion of the lumbar spine 
under Diagnostic Code 5292 and an added 10 percent for a 
demonstrable vertebral deformity of L1 under Diagnostic Code 
5285) for service-connected compression fracture of L1 with 
degenerative arthritis of the lumbar spine have been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 
5285, 5292.

The 50 percent rating is the highest rating provided by the 
rating schedule under the criteria for evaluating the 
service-connected back disability in this case.  In 
exceptional cases where schedular evaluations are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing 
norm in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).

The RO decided that this case did not warrant referral for 
extraschedular consideration, as shown by its citation to the 
regulation in the February 1999 statement of the case where 
it provided notice to the veteran of these provisions.  The 
Board does not have the authority to grant a rating on an 
extra-schedular basis under section 3.321(b) because that 
authority is vested, by the terms of the regulation itself, 
in the Under Secretary for Benefits or the Director, 
Compensation and Pension Service.  However, the Board may 
review on appeal the RO's decision not to refer the case to 
those officials and may consider whether referral to 
"appropriate first-line officials" for consideration of an 
extra-schedular rating is warranted.  See Floyd v. Brown, 
9 Vet. App. 88, 95 (1996) (noting that Board may consider 
whether referral to "appropriate first-line officials" for 
extra-schedular rating is required); see also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  For the reasons which 
follow, the Board agrees with the RO's decision not to refer 
this case for extraschedular consideration.

First, the Board notes that the schedular evaluations in this 
case are not shown to be inadequate.  The rating assigned 
contemplates both the severe limitation of motion of the 
lumbar spine resulting from the service-connected back 
disability as well as the demonstrable deformity of the 
vertebral body due to the service-connected compression 
fracture of L1.  VAOPGCPREC 6-96 at para. 4 (Aug. 16, 1996) 
(noting that an extraschedular rating is warranted only where 
the disability picture presented by the veteran would, in the 
average case, produce impairment of earning capacity beyond 
that reflected in VA's rating schedule or would affect 
earning capacity in ways not addressed in the schedule, such 
as by requiring frequent hospitalization or otherwise 
interfering with employment).  The evidence does not 
demonstrate that there are ways that the back disability 
interferes with employability in addition to the ways that 
are already being compensated by the schedular rating.  
Moreover, the evidence does not indicate that the back 
disability produces impairment of earning capacity beyond 
that reflected in the rating criteria provided by the rating 
schedule.

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required any periods of hospitalization for residuals of 
service-connected back disability.  Moreover, the Board notes 
that, although the veteran has provided a history to 
examiners, including the VA examiner who conducted the 
September 1997 VA Spine examination, that he has not worked 
since 1992 when he had a stroke, there is no evidence in the 
claims file to suggest, and the veteran has not alleged, that 
marked interference with employment is "due exclusively" to 
service-connected back disability in this case.  38 C.F.R. 
§ 3.321(b)(1).  Accordingly, the Board concurs with the RO's 
decision not to refer this case for extraschedular 
consideration.


ORDER

Service connection for peripheral neuropathy, both lower 
extremities (claimed as nerve condition of both legs), is 
denied.

Service connection for hypertension (claimed as high blood 
pressure) is denied.

An initial rating of 50 percent (40 percent for severe 
limitation of motion of the lumbar spine under Diagnostic 
Code 5292 with an added 10 percent for a demonstrable 
vertebral deformity of L1 under Diagnostic Code 5285), 
effective from March 14, 1996, for service-connected 
compression fracture of L1 with degenerative arthritis of the 
lumbar spine is granted, subject to the regulations governing 
the payment of monetary benefits.



	                        
____________________________________________
	MARY M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

